Citation Nr: 1437096	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO. 10-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) from October 2, 2008 forward.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In that decision, the RO granted service connection for PTSD, and assigned a rating of 30 percent prior to October 2, 2008, and of 10 percent from October 2, 2008 forward.

By way of background, the Veteran submitted an August 2009 notice of disagreement in which he specifically stated that he was appealing the decrease in evaluation for his PTSD. The RO interpreted the notice of disagreement as addressing only the reduction in the initial evaluation to 10 percent, and the issue was listed as such in the March 2010 statement of the case. The Veteran has not indicated this is incorrect. Further, the Veteran's representative has in its arguments addressed only the matter of entitlement to an evaluation in excess of 10 percent. Therefore, as there is no indication that the Veteran disagreed with the initial 30 percent rating and as all subsequent communication has been limited to entitlement to an evaluation in excess of 10 percent, the Board will also limit the appeal to review of the 10 percent evaluation assigned from October 2, 2008 forward.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his service-connected disabilities prevent him from obtaining or maintaining gainful employment. Therefore, the issue of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in October 2010. As the identified records have been obtained and a new VA examination has been provided, the directives were substantially complied with, and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

From October 2, 2008 forward, the Veteran's PTSD was manifested by depressed mood, irritability, hypervigilance, anxiety, chronic sleep impairment, and mild memory loss; resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Occupational and social impairment with recued reliability and productivity has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for service-connected PTSD from October 2, 2008 onward have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

Generally, special notice is required in situations involving a rating reduction. See 38 C.F.R. § 3.105(e), (i). However, these notice requirements do not apply in instances where a staged rating is assigned that involves a simultaneous increase and decrease in compensation paid. Reizenstein v. Peake, 22 Vet. App. 202, 208 (2008); O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007). Therefore, the additional notice provisions applying to rating reductions are not applicable in this particular case. 38 C.F.R. § 3.105(e), (i).

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2009 and October 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an initial rating in excess of 10 percent from October 2, 2008 forward. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated at 10 percent from October 2, 2008 forward under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Id.

A 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

The Board finds that a rating of 30 percent, but no higher, from October 2, 2008 forward for service-connected PTSD is warranted as the Veteran's PTSD for that period has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Veteran's VA treatment records reflect that since October 2008 he has consistently complained of impaired sleep, for which the Veteran has been prescribed medication. Both the April 2009 and October 2012 VA examiners noted that the Veteran's PTSD was characterized by chronic sleep impairment.

Both VA examiners noted that the Veteran appeared to have mild memory loss. The April 2009 VA examiner noted that, specifically, the Veteran's recent memory appeared to be impaired. The October 2012 examiner also noted that the Veteran complained of some memory problems, and that while the Veteran remembered 4 of 5 items presented, the Veteran did not recall the items on the first attempt. 

The Veteran's VA treatment records reflect consistent complains of anxiety and depressed mood. The Veteran has repeatedly indicated that he is uncomfortable in crowds due to anxiety and hyperarousal, and for that reason he refuses to participate in grocery shopping but is still able to go to other stores to buy products necessary for the farm. Both the April 2009 and October 2012 VA examiners noted that the Veteran experienced anxiety and reported nervousness in crowds. While the VA examiners did not note that the Veteran was suffering from a depressed mood, VA treatment records from June 2010, December 2010, and May 2012 reflect complaints of depression, and a June 2012 record reflects a determination of moderate depression based on the Beck Depression Inventory. The examination reports and the VA treatment records also reflect numerous complaints of irritability, which result in occasional social impairment, as the Veteran will become angry with his family and friends for seemingly no reason.

Finally, the Veteran was assigned GAF scores of 80 in October 2008, 71 in April 2009, 75 to 80 in December 2009 (noted as mild impairment), 70 to 75 in December 2010 (noted as mild impairment), 75 in October 2012, and 70 in November 2012. GAF scores ranging from 71 to 80 reflect transient and expectable reactions to psychosocial stressors, if symptoms are present at all, (e.g., difficulty concentrating after family argument) or no more than slight impairment in social occupation or school functioning. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. Id.

In this case, while the Veteran's numerical GAF scores predominantly fall within the 71 to 80 range, reflecting slight impairment and correlating with a 10 percent rating, notes accompanying the December 2009 and December 2010 scores indicated mild impairment. Taking this into account, half of the Veteran's assigned GAF scores correlated with slight impairment, and the other half correlated with mild impairment, either based on the number assigned for the assessment included with the numerical score. Based on this evidence, and in light of the symptoms listed as examples for each range of scores, the Board finds that the Veteran's disability picture for the period on appeal is more nearly approximated by the GAF score range of 61 to 70, as the Veteran's disability picture is characterized by depressed mood, mild insomnia, and some social difficulties due to irritability. The 61 to 71 GAF score range also correlates with the level of impairment contemplated by a 30 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture from January 2, 2013 onward more nearly approximates that contemplated by a 30 percent rating. See 38 C.F.R. § 4.7. The Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Although he does not have several of the listed symptoms provided as examples with a 30 percent rating, such as panic attacks, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 30 percent, but no higher, is warranted.

A rating of 50 percent is not warranted for the period from October 2, 2008 forward because the preponderance of the evidence is against a finding that the Veteran had symptoms indicative of occupational and social impairment with reduced reliability and productivity. There is no lay or medical evidence from this period indicating that the Veteran's PTSD was characterized by circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking. Both VA examiners noted that the Veteran was normal in all of these areas.

While both examiners noted that the Veteran had some mild memory issues, there is no indication that it was of the severity that the Veteran only remembered highly learned material. The October 2012 VA examiner specifically noted that the veteran was able to recall most of the objects presented after some prompting. There is no lay evidence indicating that the Veteran has memory problems so severe that he has difficulty remembering to complete tasks.

The evidence does not show that the Veteran has difficult in establishing and maintain effective work and social relationships. While the Veteran indicated in his substantive appeal that he does not have close relationships, he indicated during his VA examinations that he has been married to his current wife for over 42 years and that he has strong relationships with his children. He has also indicated during the April 2009 examination that he has some close friends he goes hunting and fishing with. Further, the evidence shows that the Veteran is able to carry out the business of running a farm, including going to supply stores and selling livestock. Thus, the preponderance of the evidence is against a finding that the Veteran has difficulty establishing or maintaining effective social and work relationships.

The Veteran has reported, and the medical evidence reflects, that he suffers from depressed mood and anxiety, as well as irritability. However, there is no indication that these rise to the level of severity of a 50 percent rating. Neither of the VA examiners indicated that the Veteran's PTSD is characterized by disturbances of motivation and mood, even though they noted anxiety to be present. There is no indication that the Veteran's depressed mood interferes with his ability or desire to work on his farm or accomplish daily tasks. While the evidence shows that the Veteran's anxiety prevents him from being able to go to the grocery store for the most part, he is still able to go to farm supply stores to get the supplies that he needs to run the farm. Further, while there is an indication that the Veteran will become irritable with his family occasionally, these instances are not continuous or persistent in nature, and the Veteran has stated that when he becomes irritable he is able to calm down by reading or going to another part of the farm. 

However, even assuming that the Veteran's depressed mood, anxiety, and irritability do result in disturbances of motivation and mood, the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by a 50 percent rating as none of the other symptoms associated with the 50 percent rating have been shown, nor any additional symptomatology of comparable severity. Vasquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442.

The Board also acknowledges that the April 2009 VA examiner noted episodes of violence, and that impaired impulse control, such as unprovoked irritability with violence, is a symptom associated with a 70 percent rating. However, the April 2009 VA examiner also specifically noted that the Veteran had good impulse control. Further, there is no lay or medical evidence that the Veteran's irritability has ever resulted in physical violence or that he has at any point been involved in legal trouble. Thus, the Veteran's irritability does not rise to the level of severity contemplated by a 70 percent rating. Further, during the period from October 2, 2008 forward, the Veteran exhibited none of the other symptoms associated with a 70 percent rating, or any other non-listed symptoms of comparable severity. Vasquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442. As such, the Board finds that the Veteran's overall disability picture for the period from October 2, 2008 more nearly approximates the severity contemplated by a 30 percent rating, and that the preponderance of the evidence is against a finding that it more nearly approximates the levels of severity contemplated by the 50 or 70 percent ratings.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 30 percent, but no higher, from October 2, 2008 onward is warranted. See Hart, 21 Vet. App. 505.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected PTSD is manifested by signs and symptoms such as depressed mood, irritability, hypervigilance, anxiety, chronic sleep impairment, and mild memory loss. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). See 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, near continuous depression, difficulty adapting to stressful situations, and suicidal ideation. See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his PTSD has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected PTSD does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). However, in this case, the Veteran is not currently service connected for any other disabilities, and the evidence of record does not reflect symptomatology other than that attributed to his service-connected PTSD, as stated above. Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating of 30 percent, but no higher, from October 2, 2008 forward for service-connected PTSD is warranted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


